 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichmond,Division of Pak-WellandAluminum Work-ers InternationalUnion,AFL-CIO. Case 31-CA-3668October 3, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOUpon a charge filed on March 28, 1973, by Alumi-num Workers International Union, AFL-CIO, hereincalled the Union, and duly served on Richmond, Di-vision of Pak-Well, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 31, issueda complaint on May 4, 1973, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 9, 1973,following a Board election in Case 31-RC-2166 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 23, 1973, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested -and is requesting it to do so. OnMay 14,1973, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint and raising three affirmativedefenses.On May 31, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On June 7, 1973, Respondent filed opposi-tion. Subsequently, on June 8, 1973, the Board issuedan order transferring the proceeding to the Board anda Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondent thereafter filed a response to Notice1Official notice is taken of the record in the representation proceeding,-Case 31-RC-2166, as the term "record" is definedin Secs102.68 and 10269(f) of the Board'sRules andRegulations, Series 8, as amended SeeLTVElectrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A 4, 1968);Golden Age Beverage Co,167 NLRB 151, enfd 415 F 2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F Supp. 573 (D C. Va., 1967),Follett Corp,164NLRB 378, enfd. 397 F.2d 91 (C.A. 7, 1968), Sec 9(d) of the NLRA.To Show Cause entitled "Opposition to GeneralCounsel's Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's answer to the complaint herein at-tacks determinations made in the underlying repre-sentation case.Thus, in its denials and affirmativedefenses,Respondent contends that certain allegedunion preelection conduct,more fully described be-low, especially in view of the closeness of the vote,vitiates the validity of the Union's certification andthe Union'smajority status or,at the very least, war-rants, the holding of a hearing.In its response, Re-spondent candidly states that it is in effect-requestingreconsideration of issues already decided adversely toit in the representation case,and that it offers nonewly discovered evidence nor other specific circum-stance of the kind which normally must be asserted tooppose successfully a motion for summary judgment.Our review of the record in Case 31-RC-2166 indi-cates that pursuant to a Stipulation for CertificationUpon Consent Election an election was conducted onSeptember27, 1972,in the appropriate unit.The tallyof ballots indicates that of approximately 142 eligiblevoters, 67 cast ballots for, and 65 against,the Union.No ballots were challenged or void.Thereafter, Re-spondent timely filed six objections to conduct affect-ing the results of the election which alleged that theUnion had made misrepresentations,coerced and in-timidated employees, trespassed on Respondent'sproperty and physically assaulted a supervisor, im-properly induced employees to vote for it, and im-properly used portions of the Board'snotice ofelection in its own propaganda.After investigation,the Regional Director,on November 13, 1972, issuedhis Report on Objections,in which he recommendedthat the objections be overruled in their entirety. Sub-sequently,Respondent filed with the Board excep-tions to the Regional Director's report,contendingthat its objections,especially in view of the closenessof the election, should not have been overruled andthat it was entitled to a hearing on the substantialissues raised by the objections. However,on March 9,1973, the Board issued its Decision and Certificationof Representative in which it adopted the RegionalDirector's findings and recommendations, findingthat the exceptions raise' no material or substantialissues of fact or law which warrant either reversal of206 NLRB No. 42 RICHMOND, DIV. OF PAK-WELL261the Regional Director's findings and recommenda-tions or require the holding of a hearing.2In its denials of the allegations of the complaint andin its response, the Respondent reiterates the samecontentions and its request for a hearing. With respectto Respondent's contention that a hearing is warrant-ed herein, it is well established that parties do not havean absolute right to a hearing on objections to anelection. It is only when the moving party presents aprima facieshowing of "substantial and material is-sues" which would warrant setting aside the electionthat it is entitled to an evidentiary hearing.' Respon-dent has presented us with no such showing nor do webelieve that the closeness of the election compels ahearing otherwise unwarranted."It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation- proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.The Respondentalso denies6 that the Union re-quested bargaining. However, counsel for the GeneralCounsel attached to his Motion for Summary Judg-ment a number' of exhibits. Exhibit D is a letter fromthe- Union to the Respondent dated March 12, 1973,which states: "Prior to meeting with you for the pur-pose of negotiating an agreement, the Union is re-questing the following information: A list of allemployees[,] [s]eniority dates . . . [r]ate of pay .. .[l]ist of all classifications. . . . As soon as we receivethis information and have a chance to digest it, I willcontact you for the purpose of beginning negotia-tions."ExhibitE,datedMarch 23, 1973, isRespondent's reply to the Union which states that2 The Board fully considered Exh. B of the exceptions,a letter "To ourfuture members," which Respondent resubmitted in its response as Exh. G.3Farah Manufacturng Company, Inc,203 NLRB No. 78, and cases citedtherein.4 SeeHenderson TrumbullSupply Corporation,205 NLRBNo. 8, andMod-ineManufacturing Company,203 NLRB No. 77.5 SeePittsburgh Plate Glass Co v. N.L.R.B.,313 U.S. 146,162 (1941), Rulesand Regulations of the Board,Secs. 102-.67(f) and 102.69(c).6Although the Respondent's answer denies the date of the filing of thecharge and the Union's status as a labor organization,we note that theresponse admits these allegations,and they are found to be trueRespondent believes the certification to be improperand adds: "Therefore, the [Respondent] will not enterintocollectivebargaining negotiationswith the[U]nion at this time. Thus, it would be inappropriateto supply you with the information requested in yourletter." Respondent characterizes the Union's letter asa request for information to be used in bargaining,and not a request to bargain. We disagree because theBoard has found that a request for relevant informa-tion constitutes a request for bargaining and that arefusal to honor such a request constitutes a refusal tobargain? We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation engaged in the manufacture ofpaper and plastic packaging products at its Redlands,California, plant. In- the normal course and conductof its business operations, Respondent annually sellsand ships goods valued in excess of $50,000 from itsRedlands plant directly to customers located outsidethe State of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDAluminum Workers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondentconsti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees,including shipping and receiving employees;7See, e.g.,Rod-Ric Corporation,171 NLRB 922, enfd. 428 F.2d 948 (C.A.5, (1970) ). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDpickup and delivery drivers, and quality controlemployees of the Respondent at its Redlands,California, plant; excluding all office clerical em-ployees,professionalemployees,,watchmen,guards, and supervisors as defined in the Act.2.The certificationOn August 16, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional. Di-rector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 9, 1973, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargainand Respondent's RefusalCommencing on or about March 12, 1973, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the, exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 23, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Respondent admits that on or about March 26,1973, it unilaterally, without notice to or bargainingwith the certified Union, granted 'a wage increase tothe employees in the appropriate unit.Accordingly, we find that the Respondent has,since March 23, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF,THE UNFAIR LAh-._PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations,described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor,disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing,of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Richmond, Division of Pak-Well, is an employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Aluminum Workers InternationalUnion, AFL-CIO, isa labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees, in-cludingshipping and receiving employees, pickup anddelivery drivers,and quality control employees of theRespondent at its Redlands, California,plant; ex-cluding all office clerical employees,professional em-ployees,watchmen,guards,and supervisors asdefined in the Act,constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) ofthe Act.4. Since March 9, 1973, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 23, 1973, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of 'Respon- RICHMOND,DIV. OF PAK-WELL263dent in the appropriate unit and by unilaterally, with-out notice to or bargaining with the certified Union,granting a wage increase to the employees in the uniton March 26, 1973, Respondent had engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Redlands, California, plant copies ofthe attached notice marked "Appendix." 8 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 31, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent, Rich-mond,Division of Pak-Well, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Aluminum Workers Inter-nationalUnion,AFL-CIO,astheexclusivebargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employees,including shipping and receiving employees,pickup and delivery drivers, and quality controlemployees of the Respondent at-its Redlands,California, plant; excluding all office clerical em-ployees,professionalemployees,watchmen,guards, and supervisors as defined in the Act.(b)Granting any wage increase or otherwise alter-ing the terms and conditions of employment of anyemployee in the aforesaid unit without notification to,consultation and, if requested, bargaining with, theUnion.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with8 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the noticereading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Alu-minum Workers International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE-WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerning ratesof pay,wages, hours, and other 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms and conditions of employment with Alu-minum Workers International Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL NOT grant any wage increase or other-wise alter the terms and conditions of employ-ment of any employee in the unit withoutnotification to, consultation and, if requested,bargaining with, the Union.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and othe terms and conditions of employment,and if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All production and maintenance employees,including shipping and receiving employees,pickup and delivery drivers, and quality con-trol employees of the Employer at its Red-lands, California, plant; excluding all officeclerical employees, professional employees,watchmen, guards, and supervisors as definedin the Act.RICHMOND,DIVISIONOFPAK-WELL(Employer)DatedBy(Representative).(Title)This is an official notice and must not be defacedby anyone.This.notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced or covered by any other material.Any questions concerning this notic or compliancewith its provisions, may be directed to the Board'sOffice, Federal Building, Room 12100, 11000 Wil-shire Boulevard, Los Angeles, California 90024, Tele-phone 213-824-735.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, and otherterms and conditions "of employment, and, if an un-derstanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All production and maintenance employees,including shipping and receiving employees,pickup and delivery drivers, and quality con-trol employees of the Employer at its Red-lands,California, plant; excluding all officeclerical employees, professional employees,watchmen, guards, and supervisors as definedin the Act.RICHMOND, DIVISIONOF PAK-WELL(Employer)DatedBy(Representative){Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's' Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-735.